Citation Nr: 1133103	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for thoracic muscle spasms right, to include gastroesophageal reflux disease (GERD), claimed as chest pain. 

2. Entitlement to an initial rating greater than 10 percent for residual of right acromioclavicular joint separation prior to November 9, 2009.

3. Entitlement to an initial rating greater than 20 percent for residuals of right acromioclavicular joint separation from November 9, 2009 to October 13, 2010.  

4. Entitlement to an initial rating greater than 20 percent for residuals of right acromioclavicular joint separation beginning October 13, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service with the Marine Corps from January 2000 to April 2005. 

These matters come to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied service connection for thoracic muscle spasm, right, and granted service connection for residuals of right acromioclavicular joint separation and assigned a 10 percent rating.
 
During the pendency of the appeal the RO issued a March 2010 rating decision which granted an increased rating of 20 percent for residuals of right acromioclavicular joint separation effective November 9, 2009.  

As this does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the appeal regarding each stage of the rating remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2010, the Veteran disagreed with the original 10 percent grant and subsequently disagreed with the 20 percent grant.  It is not a claim for an earlier effective date and the RO's March 2010 SOC should not have dealt with his disagreement as an earlier effective date claim.   Accordingly, the issue has been recharacterized.

In June 2011 a Board video hearing was held before the undersigned; the transcript is of record. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that he is still working although he sometimes has difficulty with some tasks due to his right shoulder.  As such, the issue of unemployability has not been raised and further consideration of TDIU is not warranted.

The issue of service connection for thoracic muscle strain, right, to include GERD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence prior to November 9, 2009 shows that the service-connected residuals of right acromioclavicular joint separation were manifested by limitation of motion of 120 degrees abduction at its worst. 

2.  The medical evidence beginning November 9, 2009 and prior to October 13, 2010 shows that the service-connected residuals of right acromioclavicular joint separation was manifested by limitation of motion of 90 degrees abduction at its worst. 

3. The medical evidence beginning October 13, 2010 shows that the service-connected residuals of right acromioclavicular joint separation was manifested by limitation of motion of the right arm to midway between side and shoulder level. 




CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 10 percent prior to November 9, 2009 for the service-connected residuals of right acromioclavicular joint separation have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201(2010). 

2. The criteria for the assignment of a rating in excess of 20 percent between November 9, 2009 and October 13, 2010, for the service-connected residuals of right acromioclavicular joint separation have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).

3. The criteria for the assignment 30 percent, but no more, beginning October 13, 2010, for the service-connected residuals of right acromioclavicular joint separation have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Letters dated May 2005 and October 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The issues of initial higher ratings for residuals of right acromioclavicular joint separation involves "downstream" issues, as the initial claim for service connection for residuals of right acromioclavicular joint separation was granted in the October 2005 rating decision appealed, and the current appeal arises from his disagreement with the ratings originally and subsequently assigned.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  As the Veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under the section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conduction in June 2005, November 2009 and October 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the Veteran was thoroughly evaluated and findings were provided to permit application of the rating schedule.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  The Veteran's right shoulder is his major shoulder. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The Veteran injured his right shoulder in December 2002 during service and has experienced shoulder pain ever since.  

In June 2005 a VA examination was conducted.  The Veteran reported constant moderate pain in his right shoulder associated with flare ups which last eight hours.  The pain is associated with radiation of the pain into his arm and hand and even fingers after prolonged use.  He reported increased stiffness and fatigue but no swelling or redness to the joints.  The Veteran reported interference with work due to pain but that he had not missed any work recently.  Upon examination there was no pain to deep palpation of the shoulder.  The range of motion measurements found forward flexion to 180 degrees with mild pain that starts around 120 degrees, abduction to 180 degrees with mild pain starting at 120 degrees, external rotation to 90 degrees with no pain or discomfort and internal rotation to 90 degrees with no discomfort.  The examiner reported that he would not consider the Veteran to have any functional limitations on repetitive use.  

In January 2006 the Veteran reported experiencing pain down his right arm with a tingling sensation and that after prolonged use he was unable to lift his shoulder due to pain. 

In November 2009 a VA examination was conducted.  The Veteran reported symptoms of giving way, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  He reported severe weekly flare ups lasting one to two days precipitated by shoulder movement and lifting.  Active range of motion was flexion to 140 degrees, abduction to 90 degrees, internal rotation to 45 degrees, and external rotation to 50 degrees.  There was objective evidence of pain following repetitive motion with additional limitations on range of motion.  After repetitive motion right flexion was to 90 degrees, abduction to 90 degrees, internal rotation to 35 degrees, and external rotation to 35 degrees.  There was no joint ankylosis.  An MRI from November 29, 2009 showed changes compatible with anterior and superior glenoid labral tear which may involve the biceps anchor.  The examiner diagnosed right shoulder acromioclavicular joint separation with mild to moderate functional limitation.  The Veteran reported missing less than one week of work in the last 12 months due to his right shoulder.  The examiner classified this as no significant effect on the Veteran's occupation. 

In a September 2010 VA treatment progress report the Veteran reported that his right shoulder has been bothering him and he has difficulties with overhead, pushing and weighted activities.  Upon physical examination the Veteran was noted to have limited abduction and rotation with positive impingement signs and positive labral tear signs.  No range of motion measurements were provided.  He had good abduction strength with no evidence of rotator cuff tear based on an MRI.  The Veteran was recommended for arthroscopic repair of the labrum. 

In October 2010 a VA examination was conducted.  The Veteran reported a history of superior glenoid labral tear involving the right shoulder in service.  He reported symptoms of giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  The Veteran reported moderately severe functional impairment due to pain weakness, fatigue and incoordination.  He reported flare-ups every two to three weeks lasting one to two days.  The flare ups are precipitated by overhead work, pushing and pulling.  He reported daily moderately severe pain despite medical treatment.  Upon examination the Veteran's right shoulder flexion was limited to 120 degrees, abduction to 60 degrees, and external rotation to 40 degrees, and internal rotation to 30 degrees.  After repetitive motion, the right shoulder flexion was limited to 100 degrees, abduction to 50 degrees, external rotation to 20 degrees, and internal rotation to 10 degrees.  There were findings of tenderness, pain at rest, instability, and weakness.  A right shoulder x-ray from October 2010 showed a normal right shoulder.  The Veteran reported missing less than one week of work in the last 12 months due to flare-ups of pain in the right shoulder.  The examiner classified the effect on the Veteran's occupation as significant due to increased absenteeism due to pain. 

While the most recent examiner considers the effect on the Veteran's occupation to be significant due to absenteeism, the Board does not.  The previous examiner, based on the same report by the Veteran of missing less than one week of work in the preceding year considered it to not have a significant impact.  There is no documentation in the record of any absences, so the Board must infer that the Veteran has missed somewhere between one and five days of work each year for the last two years.  Assuming a worst-case five days of absence each year, the Board finds that such is not significant and, as discussed later, does not constitute marked interference with employment.

An initial rating of 10 percent was assigned prior to November 9, 2009.  Limitation of motion of the right shoulder was limited to 120 degrees abduction at its worst which is noncompensable under Diagnostic Code 5201 and, accordingly, no more than a 10 percent evaluation under Diagnostic Code 5003 is warranted.  

Beginning November 9, 2009 a rating of 20 percent was assigned under Diagnostic Code 5201 for limitation of motion to shoulder level.  A higher rating under Diagnostic Code 5201 is not warranted at that time as there is no evidence of limitation of motion of the right arm midway between the side and shoulder level.  At its worst the right shoulder is limited to 90 degrees abduction which does not warrant the higher evaluation.  

Beginning October 13, 2010 the evidence demonstrates limitation of motion of the right arm midway between the side and shoulder level.  Accordingly, a rating of 30 percent under Diagnostic Code 5201 for the right shoulder is warranted.  A higher rating of 40 percent is not warranted as there is no evidence of limitation of motion of the arm to 25 degrees from the side. 

Other diagnostic codes have been considered.  Diagnostic Code 5200 is not for application as the Veteran does not have ankylosis of scapulohumeral articulation.  Diagnostic Code 5202 is not for application as there is no evidence of loss of head of humerus, nonunion of humerus, fibrous union of humerus, recurrent dislocation of the scapulohumeral joint or malunion of the humerus.  Diagnostic Code 5203 is not for application as there is no evidence of malunion, nonunion or dislocation of the clavicle or scapula. 

Pain on use is considered a major factor in evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Veteran's pain on use has been specifically described in the VA examinations and specifically considered in the schedular ratings assigned.

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the medical evidence does not support staged evaluations other than those already assigned.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate for all assigned stages.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those symptoms are not present at all times in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization.  While the October 2010 examiner classified the effects on the Veteran's occupation as "significant", the Board finds that the effects are not significant.   The Veteran reported only minor interference with employment, including missing less than one week in a 12 month period.  Marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The Veteran is competent to report his symptomatology and the VA examination reports include such.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the appropriate evaluation of his right shoulder disability and his views on that are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the findings provided by the medical professionals who performed detailed examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The preponderance of the evidence is against the claim for a right shoulder rating in excess of 10 percent prior to November 9, 2009, and against the claim for a right shoulder rating in excess of 20 percent beginning November 9, 2009; there is no doubt to be resolved; and higher ratings during those two periods are not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.71a. 

A 30 percent rating beginning October 13, 2010 for a right shoulder disability, but no more, is warranted.  


ORDER

An initial rating greater than 10 percent for residual of right acromioclavicular joint separation prior to November 9, 2009 is denied.

An initial rating greater than 20 percent for residuals of right acromioclavicular joint separation from November 9, 2009 to October 13, 2010 is denied.  

An initial rating of 30 percent for residuals of right acromioclavicular joint separation beginning October 13, 2010 is granted, subject to the laws and regulations governing monetary awards
 


REMAND

In June 2005 a VA general medical examination was conducted.  The examiner noted the Veteran's history of chest pain in service and diagnosed chest pain, not of cardiac origin found.  However there was no opinion as to whether the Veteran's current chest pain, thoracic muscle spasms to include GERD, is related to his in service chest pain.  As such the VA examination is inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current diagnosis related to the Veteran's complaints of chest pain to include thoracic muscle spasms and GERD, and should opine as to whether it is at least as likely as not that any diagnosed condition is related to service.  

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


